DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 7/14/2022.  Claims 1, 4, 6-12, 15 and 17-20 are pending and are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 6-7, 9-10, 12, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (US 2015/0002504).
Regarding claim 1, Jo et al.’s figure 4 shows A shift register unit, comprising: an input circuit (Tr1), configured to provide a signal of an input signal end to a first node (Q) in response to the signal of the input signal end (CPn-3); a reset circuit (Tr12), configured to provide a signal of a first reference signal end (Vss1) to the first node in response to a signal of a reset signal end (CPn+4); a control circuit (Tr3-Tr14), configured to control a signal of the first node and a signal of a second node (QB1, QB2); an output circuit (Us, DS1, DS2), configured to provide a signal of a clock signal end (CLK5) to a drive output end in response to the signal of the first node, and provide a signal of a second reference signal end (Vss2) to the drive output end in response to the signal of the second node: wherein the signal of the first reference signal end (Vss1) and the signal of the second reference signal end (Vss2) are loaded independently of each other; wherein the second node comprises: a first sub-node(QB1) and a second sub-node (QB2); the control circuit comprises: a first sub-control circuit(T3-T7, T13), configured to control the signal of the first node (Q) and a signal of the first sub-node (QB1); and a second sub-control circuit (T8-T12, T14), configured to control the signal of the first node (Q) and a signal of the second sub-node (QB2); wherein the output circuit (S0) is configured to provide the signal of the second reference signal end (Vss2) to the drive output end (SPn) in response to the signal of the first sub-node (QB1), and provide the signal of the second reference signal end (Vss2) to the drive output end (SPn) in response to the signal of the second sub-node (QB2); wherein the first sub-control circuit comprises: a first transistor (Tr3), a second transistor (Tr5), a third transistor (Tr6), a fourth transistor (Tr4), and a fifth transistor (Tr13); wherein a gate of the first transistor and a first electrode of the first transistor are electrically connected with a first control end (Vac1), and a second electrode of the first transistor is Page 2 of 16Application No. 17/362,675Amendmentelectrically connected with a gate of the second transistor; a first electrode of the second transistor is electrically connected with the first control end, and a second electrode of the second transistor is electrically connected with the first sub- node; a gate of the third transistor is electrically connected with the first node, a first electrode of the third transistor is electrically connected with the first reference signal end, and a second electrode of the third transistor is electrically connected with the first sub-node; a gate of the fourth transistor is electrically connected with the first node, a first electrode of the fourth transistor is electrically connected with the first reference signal end, and a second electrode of the fourth transistor is electrically connected with the gate of the second transistor; and a gate of the fifth transistor is electrically connected with the first sub-node, a first electrode of the fifth transistor is electrically connected with the first reference signal end, and a second electrode of the fifth transistor is electrically connected with the first node; wherein the second sub-control circuit comprises: a seventh transistor (Tr8), an eighth transistor (Tr10), a ninth transistor (Tr11), a tenth transistor (Tr9), and an eleventh transistor (Tr14); a gate of the seventh transistor and a first electrode of the seventh transistor are both electrically connected with a second control end (Vac2), and a second electrode of the seventh transistor is electrically connected with a gate of the eighth transistor; a first electrode of the eighth transistor is electrically connected with the second control end, and a second electrode of the eighth transistor is electrically connected with the second sub-node; a gate of the ninth transistor is electrically connected with the first node, a first electrode of the ninth transistor is electrically connected with the first reference signal end, and a second electrode of the ninth transistor is electrically connected with the second sub-node; a gate of the tenth transistor is electrically connected with the first node, a first electrode of the tenth transistor is electrically connected with the first reference signal end, and a second electrode of the tenth transistor is electrically connected with the gate of the eighth transistor; and Page 3 of 16Application No. 17/362,675Amendmenta gate of the eleventh transistor is electrically connected with the second sub-node, a first electrode of the eleventh transistor is electrically connected with the first reference signal end, and a second electrode of the eleventh transistor is electrically connected with the first node; wherein a driving process of the shift register unit comprises at least adjacent a first phase (Vac1 at a logic high; figure 3) and a second phase (Vac2 at logic high; figure g3); the first phase and the second phase respectively comprise an input phase, a reset phase and an output phase (these phases occur when Vac1 is at logic high and Vac2 at a logic low; see figure 3); the first control end is loaded with a first level direct current signal (Vac1 is at first level direct current signal; i.e., constant high level) in the first phase, the second control end is loaded with a second level direct current signal (Vac2 is at logic low; figure 3) in the first phase, the first control end is loaded with the second level direct current signal in the second phase (Vac is at logic high), the second control end is loaded with the first level direct current signal in the second phase (Vac1 is at logic low), the first level direct current signal and the second level direct current signal are not equal (Vac1 is not equal to Vac2) as called for in claim 1.


Regarding claim 4, Jo’s figure 4 shows the first sub-control circuit further comprises: a sixth transistor (Tr7) ; a gate of the sixth transistor is electrically connected with the input signal end, a first electrode of the sixth transistor is electrically connected with the first reference signal end, and a second electrode of the sixth transistor is electrically connected with the first sub-node.


Regarding claim 6, Jo’s figure 4 show the second sub-control circuit further comprises: a twelfth transistor (Tr12); a gate of the twelfth transistor is electrically connected with the input signal end, a first electrode of the twelfth transistor is electrically connected with the first reference signal end, and a second electrode of the twelfth transistor is electrically connected with the second sub-node.

Regarding claim 7, Jo’s figure 4 shows the output circuit comprises: a storage capacitor (the parasitic capacitor between the gate electrode and the source/drain electrode of the transistor Us), a thirteenth transistor (Us), a fourteenth transistor (Ds1), and a fifteenth transistor (Ds2): a gate of the thirteenth transistor is electrically connected with the first node, a first electrode of the thirteenth transistor is electrically connected with the clock signal end, and a second electrode of the thirteenth transistor is electrically connected with the drive output end; a gate of the fourteenth transistor is electrically connected with the first sub-node, a first electrode of the fourteenth transistor is electrically connected with the second reference signal end, and a second electrode of the fourteenth transistor is electrically connected with the drive output end; a gate of the fifteenth transistor is electrically connected with the second sub-node, a first electrode of the fifteenth transistor is electrically connected with the second reference signal end, and a second electrode of the fifteenth transistor is electrically connected with the drive output end and a first electrode of the storage capacitor is electrically connected with the first node, and a second electrode of the storage capacitor is electrically connected with the drive output end.


Regarding claim 9, Jo’s figure 4 shows the reset circuit comprises: a seventeenthAtty. Dki.: TD210504078US3 transistor (Tr2) and a gate of the seventeenth transistor is electrically connected with the reset signal end, a first electrode of the seventeenth transistor is electrically connected with the first reference signal end, and a second electrode of the seventeenth transistor is electrically connected with the first node.

 Regarding claim 10, Jo’s figure 4 shows wherein the signal of the first reference signal end and the signal of the second reference signal end are provided with a same voltage (Vss1) when the output circuit is Uc, Dc1, Dc2.

Regarding claim 12, Jo’s figure 2 shows a gate drive circuit, comprising a plurality of cascaded shift register units connected in series; the input signal end of a first-stage shift register unit is electrically connected with a frame trigger signal end; for each two adjacent stages of shift register units, a input signal end of a lower-stage shift register unit is electrically connected with a drive output end of a upper-stage shift register unit, and a reset signal end of the upper-stage shift register unit is electrically connected with a drive output end of the lower-stage shift register unit.

Regarding claim 15, Jo’s figure 4 shows the first sub-control circuit further comprises: a sixth transistor (Tr7) ; a gate of the sixth transistor is electrically connected with the input signal end, a first electrode of the sixth transistor is electrically connected with the first reference signal end, and a second electrode of the sixth transistor is electrically connected with the first sub-node.

Regarding claim 17, Jo’s figure 4 show the second sub-control circuit further comprises: a twelfth transistor (Tr12); a gate of the twelfth transistor is electrically connected with the input signal end, a first electrode of the twelfth transistor is electrically connected with the first reference signal end, and a second electrode of the twelfth transistor is electrically connected with the second sub-node.

Regarding claim 18, Jo’s gate driver circuit (figure 2) is used in a display panel.

Regarding clam 19, Jo’s figures 3 and 4 shows the display device further comprises: a first reference signal line (Vss1) and a second reference signal line (Vss2), arranged at intervals with each other; a first reference terminal, electrically connected with the first reference signal line; and a second reference terminal, electrically connected with the second reference signal line; wherein the first reference signal end of the shift register unit in the gate drive circuit is Page 7 of 16Application No. 17/362,675Amendment electrically connected with the first reference signal line; the second reference signal end of the shift register unit in the gate drive circuit is electrically connected with the second reference signal line.

Regarding claim 20, Jo’s figures 3 and 4 shows wherein the display device further comprises: a driver chip (figure 3); wherein the driver chip is bonded to the first reference terminal (Vss1, figure 4) and the second reference terminal (Vss2, figure 4), respectively; and the driver chip is configured to load a signal to the first reference signal end of the shift register unit in the gate drive circuit via the first reference terminal, and load a signal to the second reference signal end of the shift register unit in the gate drive circuit via the second reference terminal signal.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7, 9-10, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. al. (US 2021/0035480).
Regarding claim 1, Zou et al.’s figure 1 shows A shift register unit, comprising: an input circuit (M1), configured to provide a signal of an input signal end to a first node (PU) in response to the signal of the input signal end (Input); a reset circuit (M2), configured to provide a signal of a first reference signal end (VGL) to the first node in response to a signal of a reset signal end (reset); a control circuit (M5, M6, M8,M9, M10, M5’, M6’, M8’, M9’, M10’), configured to control a signal of the first node and a signal of a second node (PD1, PD2); an output circuit (M3, M11, M11’), configured to provide a signal of a clock signal end (CLK) to a drive output end in response to the signal of the first node, and provide a signal of a second reference signal end (VGL) to the drive output end in response to the signal of the second node: wherein the signal of the first reference signal end and the signal of the second reference signal end are loaded independently of each other (VGL is shown to  comprise two independent lines); wherein the second node comprises: a first sub-node(PD1) and a second sub-node (PD2); the control circuit comprises: a first sub-control circuit(M5, M6, M8, M9 and M10’), configured to control the signal of the first node (PU) and a signal of the first sub-node (PD1); and a second sub-control circuit (M5’, M6’, M8’-M9 and M10), configured to control the signal of the first node (PU) and a signal of the second sub-node (PD2); wherein the output circuit (M3, M11, M11’) is configured to provide the signal of the second reference signal end (VGL); wherein the first reference signal end and the second reference signal end are provide with the same voltage VGL (claim 10) to the drive output end (Gout) in response to the signal of the first sub-node (PD1), and provide the signal of the second reference signal end (VGL) to the drive output end (Gout) in response to the signal of the second sub-node (PD2); wherein the first sub-control circuit comprises: a first transistor (M9), a second transistor (M5), a third transistor (M66), a fourth transistor (M8), and a fifth transistor (M10’); wherein a gate of the first transistor and a first electrode of the first transistor are electrically connected with a first control end (VDDE), and a second electrode of the first transistor is Page 2 of 16Application No. 17/362,675Amendmentelectrically connected with a gate of the second transistor; a first electrode of the second transistor is electrically connected with the first control end, and a second electrode of the second transistor is electrically connected with the first sub- node; a gate of the third transistor is electrically connected with the first node, a first electrode of the third transistor is electrically connected with the first reference signal end, and a second electrode of the third transistor is electrically connected with the first sub-node; a gate of the fourth transistor is electrically connected with the first node, a first electrode of the fourth transistor is electrically connected with the first reference signal end, and a second electrode of the fourth transistor is electrically connected with the gate of the second transistor; and a gate of the fifth transistor is electrically connected with the first sub-node, a first electrode of the fifth transistor is electrically connected with the first reference signal end, and a second electrode of the fifth transistor is electrically connected with the first node; wherein the second sub-control circuit comprises: a seventh transistor (M9), an eighth transistor (M5’), a ninth transistor (M6’), a tenth transistor (M8’), and an eleventh transistor (M10); a gate of the seventh transistor and a first electrode of the seventh transistor are both electrically connected with a second control end (VDDO), and a second electrode of the seventh transistor is electrically connected with a gate of the eighth transistor; a first electrode of the eighth transistor is electrically connected with the second control end, and a second electrode of the eighth transistor is electrically connected with the second sub-node; a gate of the ninth transistor is electrically connected with the first node, a first electrode of the ninth transistor is electrically connected with the first reference signal end, and a second electrode of the ninth transistor is electrically connected with the second sub-node; a gate of the tenth transistor is electrically connected with the first node, a first electrode of the tenth transistor is electrically connected with the first reference signal end, and a second electrode of the tenth transistor is electrically connected with the gate of the eighth transistor; and Page 3 of 16Application No. 17/362,675Amendmenta gate of the eleventh transistor is electrically connected with the second sub-node, a first electrode of the eleventh transistor is electrically connected with the first reference signal end, and a second electrode of the eleventh transistor is electrically connected with the first node; wherein a driving process of the shift register unit comprises at least adjacent a first phase (VDDE at a logic high; figure 10) and a second phase (VDDO at logic high; figure 10); the first phase and the second phase respectively comprise an input phase, a reset phase and an output phase (these phases occur when VDDE is at logic high and VDDO at a logic low; see figure 10); the first control end is loaded with a first level direct current signal (VDDE is at first level direct current signal; i.e., constant high level) in the first phase, the second control end is loaded with a second level direct current signal (VDDO is at logic low; figure 10) in the first phase, the first control end is loaded with the second level direct current signal in the second phase (VDDO is at logic high), the second control end is loaded with the first level direct current signal in the second phase (VDDE is at logic low), the first level direct current signal and the second level direct current signal are not equal (VDDO is not equal to VDDE) as called for in claim 1.

Regarding claim 10, VGL is the same voltage for two independent lines.


Regarding claim 7, Zou et al.’s figure 1 shows the output circuit comprises: a storage capacitor (C1), a thirteenth transistor (M3), a fourteenth transistor (M11), and a fifteenth transistor (M11’): a gate of the thirteenth transistor is electrically connected with the first node, a first electrode of the thirteenth transistor is electrically connected with the clock signal end, and a second electrode of the thirteenth transistor is electrically connected with the drive output end; a gate of the fourteenth transistor is electrically connected with the first sub-node, a first electrode of the fourteenth transistor is electrically connected with the second reference signal end, and a second electrode of the fourteenth transistor is electrically connected with the drive output end; a gate of the fifteenth transistor is electrically connected with the second sub-node, a first electrode of the fifteenth transistor is electrically connected with the second reference signal end, and a second electrode of the fifteenth transistor is electrically connected with the drive output end and a first electrode of the storage capacitor is electrically connected with the first node, and a second electrode of the storage capacitor is electrically connected with the drive output end.
Regarding claim 8, Zou et al.’s figure 1 shows the input circuit comprises a sixteenth transistor (M1) and a gate of the sixteenth transistor and a first electrode of the sixteenth transistor are both electrically connected with the input signal end, and a second electrode of the sixteenth transistor is electrically connected with the first node.

Regarding claim 9, Zou et al.’s figure 1 shows the reset circuit comprises: a seventeenthAtty. Dki.: TD210504078US3 transistor (M2) and a gate of the seventeenth transistor is electrically connected with the reset signal end, a first electrode of the seventeenth transistor is electrically connected with the first reference signal end, and a second electrode of the seventeenth transistor is electrically connected with the first node.

Regarding claim 12, Zou et al.’s shift register is capable of formed with a plurality of cascaded shift register; the input signal end of a first-stage shift register unit is electrically connected with a frame trigger signal end; for each two adjacent stages of shift register units, a input signal end of a lower-stage shift register unit is electrically connected with a drive output end of a upper-stage shift register unit, and a reset signal end of the upper-stage shift register unit is electrically connected with a drive output end of the lower-stage shift register unit.

Regarding claim 18, Zou et al.’s shift register circuits are used in a display panel.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2021/0035480) in view of Jo (US 2015/0002504).
Regarding claim 4, Zou et al.’s figure 1 shows a shift register comprising all the aspects of the present invention except for a sixth transistor (M6; figure 5 of the invention) as called for in claim 4.
Jo’s figure 4 shows a shift register circuit comprising a sub control circuit (Tr3, Tr4, Tr5, Tr6, Tr13) and further includes a sixth transistor (Tr7) to reset the first control node (QB1) in response to the input signal.  The inclusion of the sixth transistor is to ensure the first control node (QB1) is at logic low during the outputting period in order to avoid an erroneous operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Jo’s sixth transistor in Zou et al.’s circuit arrangement for the purpose of avoiding erroneous operation as taught by Jo reference.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2021/0035480) in view of Jo (US 2015/0002504).
Regarding claim 6, Zou et al.’s figure 1 shows a shift register comprising all the aspects of the present invention except for a twelfth transistor (M12; figure 5 of the invention) as called for in claim 6.
Jo’s figure 4 shows a shift register circuit comprising a sub control circuit (Tr8, Tr9, Tr10, Tr11, Tr14) and further includes a twelfth transistor (Tr12) to reset the second control node (QB2) in response to the input signal.  The inclusion of the sixth transistor is to ensure the first control node (QB2) is at logic low during the outputting period in order to avoid an erroneous operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Jo’s twelfth transistor in Zou et al.’s circuit arrangement for the purpose of avoiding erroneous operation as taught by Jo reference.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2021/0035480) in view of Lou (US 2016/0187917) and Sun (US 2016/0155422).
Regarding claim 11, Zou et al.’s figure 1 shows a shift register comprising all the aspects of the present invention except for : (1) an eighteenth transistor for resetting the pull up node; (2) a nineteenth transistor for resetting the output node as called for in claim 11.
Regarding the difference noted in item (1), Sun’s figure 2 shows a reset transistor (T4) for resetting the pull up node in response to a frame reset signal RESET (waveform; figures 3 and 5).  The reset transistor is used to reset the pull up node to a predetermined at beginning a new date frame in order to avoid erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Sun’s reset transistor in Zou et al.’s circuit arrangement for the purpose of resetting the pull up node to a predetermined first reference voltage prior to the start of a frame in order to avoid erroneous operation as taught by Sun reference.
Regarding the difference noted in item (2), Lou’s figure 4 shows an output reset transistor (M7) for resetting the output node (Gout) up node in response to a frame reset signal RESET (waveform; figure 5).  The output reset transistor is used to reset the output node to a predetermined at beginning a new date frame in order to avoid erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Lou’s output reset transistor in Zou et al.’s circuit arrangement for the purpose of resetting the output node to a predetermined second reference voltage (Vref2) prior to the start of a frame in order to avoid erroneous operation as taught by Lou reference.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2015/0002504) in view of Tobita (US 2008/0101529).
Regarding claim 8, Jo reference shows a shift register comprising all the aspects of the present invention as noted above including the input circuit (Tr1).  However, Jo’s transistor Tr1 does not show the gate electrode and source/drain connected together to receive the input signal as called for in claim 8.
Tobita’s figures 7 and 19 shows a shift register in which the input transistor (Q3) can be configured with either configuration without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Jo’s input transistor Tr1 gate electrode connected to the source/drain electrode as taught by Tobita reference.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2015/0002504) in view of Lou (US 2016/0187917) and Sun (US 2016/0155422).
Regarding claim 11, Jo’s figure 4 shows a shift register comprising all the aspects of the present invention except for : (1) an eighteenth transistor for resetting the pull up node; (2) a nineteenth transistor for resetting the output node as called for in claim 11.
Regarding the difference noted in item (1), Sun’s figure 2 shows a reset transistor (T4) for resetting the pull up node in response to a frame reset signal RESET (waveform; figures 3 and 5).  The reset transistor is used to reset the pull up node to a predetermined at beginning a new date frame in order to avoid erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Sun’s reset transistor in Jo et al.’s circuit arrangement for the purpose of resetting the pull up node to a predetermined first reference voltage prior to the start of a frame in order to avoid erroneous operation as taught by Sun reference.
Regarding the difference noted in item (2), Lou’s figure 4 shows an output reset transistor (M7) for resetting the output node (Gout) up node in response to a frame reset signal RESET (waveform; figure 5).  The output reset transistor is used to reset the output node to a predetermined at beginning a new date frame in order to avoid erroneous operation.   Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include Lou’s output reset transistor in Jo et al.’s circuit arrangement for the purpose of resetting the output node to a predetermined second reference voltage (Vref2) prior to the start of a frame in order to avoid erroneous operation as taught by Lou reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/17/2022